Exhibit Global 8 Environmental Technologies, Inc. appoints environmentalist and executive, Julio Ferreira, to its Board of Directors Newport Beach, Calif.—Global 8 Environmental Technologies, Inc. (OTCBB: GBLE), a leading provider of environmental technology solutions today announced the appointment of Julio Ferreira to its board of directors. Julio Ferreira is an accomplished environmentalist and business professional with nearly two decades of experience as a negotiator and consultant for projects focused on ecological marketing. He has extensive expertise in full-service marketing and investment guidance for domestic and international corporations. He is the Co-Founder of the Brazil-U.S. Green Technology Trade Association, an organization focused on building cooperation between the United States and
